Robert L. Brown, Justice.  Appellant Janet Isbell appeals an order of the trial court granting her attorney’s fees and costs under the Arkansas Franchise Practices Act. See Ark. Code Ann. § 4-72-208(b) (Repl. 1996). She contends that the trial court abused its discretion in that the fees and costs awarded were too small. In a related opinion handed down today in Mary Kay, Inc. v. Janet Isbell, 338 Ark. 556, 999 S.W.2d 669 (1999), this court reversed the trial court’s order and held that Janet Isbell was not covered by the Arkansas Franchise Practices Act. We dismissed her case. As a consequence of our decision in Case 98-489, Ms. Isbell’s petition for attorney’s fees and costs under the act is moot. This appeal is likewise dismissed. Appeal dismissed.